Citation Nr: 0010978	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Evaluation of tinnitus, rated as 10 percent disabling 
from January 21, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the RO 
that denied a claim of entitlement to a compensable rating 
for bilateral hearing loss.  This matter is also on appeal 
from a February 2000 rating decision by the RO that granted a 
claim of entitlement to service connection for tinnitus and 
assigned a 10 percent evaluation, effective from January 21, 
1997.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the 
tinnitus issue on appeal as a claim for a higher evaluation 
of an original award.

(The issue of entitlement to a compensable rating for 
bilateral hearing loss will be addressed in the REMAND that 
follows the decision below.)


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus; the evidence does not suggest that the veteran 
experiences tinnitus-related problems not contemplated by the 
rating schedule.


CONCLUSION OF LAW

An evaluation higher than 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. 
§§ 3.321, 4.87a, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  (The new criteria have been in effect since 
June 10, 1999.)  64 Fed. Reg. 25,202-25,210 (1999) (May 11, 
1999).  According to the Court, when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless Congress and/or the VA Secretary provide 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Therefore, the Board finds that it may proceed with a 
decision in this case without prejudice to the veteran.

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling.  Under the rating criteria 
for tinnitus in effect prior to June 10, 1999, a maximum 10 
percent evaluation was assigned for tinnitus which was 
persistent as a symptom of a head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Under the rating criteria for tinnitus effective 
June 10, 1999, a maximum 10 percent rating is assigned when 
there is evidence of recurrent tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).  

Although the veteran has argued for a higher rating, the 
schedular criteria for rating tinnitus under either the old 
or new rating criteria provide for a maximum 10 percent 
evaluation.  This is the evaluation that has been assigned by 
the RO.  Consequently, a schedular evaluation higher than 10 
percent may not be assigned.  (Even diagnostic codes by which 
brain trauma or cerebral arteriosclerosis is rated provide 
that a subjective symptom such as tinnitus due to such 
problems may be rated no more than 10 percent disabling.  
38 C.F.R. § 4.124a (1998).  Additionally, even if brain 
trauma or cerebral arteriosclerosis was found to be the cause 
of the veteran's tinnitus, the 10 percent assignable under 
38 C.F.R. § 4.124a may not be combined with any other rating 
for disability due to such problems.  Id.)

Given the record as described above, the Board finds that 
there is no basis under the Diagnostic Codes discussed above 
for awarding an evaluation in excess of 10 percent at any 
time during the pendency of this claim.  Fenderson, supra.

Turning to whether a higher rating might be assigned under an 
extraschedular basis, 38 C.F.R. § 3.321(b)(1) (1999), the 
Board notes that the veteran has complained of a constant 
tinnitus.  Although the veteran has described his tinnitus as 
being so bad that a rating greater than 10 percent ought to 
be assigned, and there is some indication that the veteran's 
tinnitus sometimes causes sleep disturbance (March 1998 VA 
examination), there is no indication that problems he 
experiences present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(1999).   See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that 
tinnitus has resulted in frequent periods of hospitalization 
or in marked interference with employment.  38 C.F.R. 
§ 3.321.  It is undisputed that tinnitus has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
In the veteran's case, there is no indication that tinnitus 
is so unusually debilitating as to warrant a referral of his 
case for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  Therefore, the Board concludes that the RO's 
action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.


ORDER

An evaluation higher than 10 percent for tinnitus from 
January 21, 1997, is denied.


REMAND

As noted above, during the course of the veteran's appeal, 
the criteria for evaluating hearing impairment were revised.  
The new criteria have been in effect since June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  Because Congress or 
the Secretary has not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable version of the applicable rating criteria.  
See Karnas, supra.  

The Court has held that, when the Board proposes to address 
in its decision a question that has not yet been specifically 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) fulfills the regulatory requirements.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (1999).  
If not, the matter must be remanded to the RO to avoid 
prejudice to the claimant.

The veteran in this case has not yet been notified of the 
change in applicable law.  Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new rating criteria, because the rating in 
effect is not the maximum rating assignable under the 
potentially applicable criteria, and because the January 2000 
supplemental statement of the case (SSOC) did not contain a 
summary of the new criteria, with appropriate citations, and 
a discussion of whether the new criteria affect his claim, 
the Board will remand the claim to avoid the possibility of 
prejudice.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for service-
connected bilateral hearing loss that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  

2.  The RO should then schedule the 
veteran for a VA audiological examination 
to assess the current severity of his 
service-connected bilateral hearing loss.  
The RO should provide the examiner with a 
copy of the old and new rating criteria 
for evaluating hearing impairment, and 
findings should be made so that both the 
old and the new rating criteria may be 
applied.  The claims folder, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.

3.  The RO should then re-adjudicate the 
claim based on both the old and new 
criteria for rating hearing impairment, 
with application of those criteria that 
are more favorable to the veteran.  If 
the benefit sought is denied, a SSOC 
should be issued, which includes a 
reference to the new rating criteria for 
hearing loss.  If the veteran does not 
appear for an examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 7 -


